COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


JAIME GONZALEZ,                                  §
                                                                   No. 08-15-00187-CR
                              Appellant,         §
                                                                      Appeal from the
v.                                               §
                                                                34th Judicial District Court
                                                 §
THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 20110D03634)
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.